MEMORANDUM ***
Ricardo A. Rocha, who was convicted of three counts of subscribing to false tax returns in violation of 26 U.S.C. § 7206(1), appeals the district court’s denial of his Rule 29 motion for judgment of acquittal. Specifically, Rocha argues that the government failed to establish the willfulness element of the crime. Here, the government provided evidence of willfulness in the form of testimony that Rocha attempted to conceal the source of his income from his accountants and acted misleadingly in not listing the so-called “loans” on his bankruptcy petitions. See Spies v. United States, 317 U.S. 492, 499, 63 S.Ct. 364, 87 L.Ed. 418 (1943) (stating that “affirmative willful attempt may be inferred from conduct such as ... concealment of assets or covering up sources of income ... and any conduct, the likely effect of which would be to mislead or to conceal”). Because there was sufficient evidence for a rational jury to find the elements of the crime beyond a reasonable doubt, the district court properly denied Rocha’s motion for judgment of acquittal and we affirm Rocha’s conviction. See United States v. Karaouni, 379 F.3d 1139, 1141 (9th Cir.2004).
Finally, we remand the sentencing challenges pursuant to United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc), for proceedings consistent with Ameline’s requirements.
AFFIRMED in part and REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.